SOUTHERN DISTRICT OF NEW YORK

 

|
UNITED STATES DISTRICT COURT :
|
f
i
i

George Washington Bridge Bus Station Development
Venture LLC

Debtor,

 

Tutor Perini Building Corporation,
Appellant,

George Washington Bridge Bus Station Development

Venture LLC, et al.
Appellees.

 

 

ALISON J. NATHAN, District Judge:

|
i
~

Pea a ere resi ea,

FEB 1 8 2120

it

20-cv-1324 (AJN)

ORDER

The above case has been assigned to me for all purposes. It is hereby

ORDERED that the appellant file its brief by March 2, 2020. The appellees shall file

their opposition brief by March 16, 2020. The appellant’s reply brief, if any, must be filed by

March 30, 2020.

IT IS FURTHER ORDERED that at the time any reply is served, the appellant shall

supply two courtesy copies of all papers to Chambers.

SO ORDERED:

Dated: February \8 , 2020
New York, New York

 

 

SSLISON J; NATHAN

United States District Judge

 
